Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-11 and 13-19 are allowable.  The prior art of record does not teach: 
From claim 1, a backlight module comprising the thermal conductivity coefficient of the thermal buffer member of the one or more buffer members adjacent to the light source in the direction perpendicular to a light exiting surface of the backlight module being less than that of the thermal buffer member of the one or more thermal buffer members away from the light source. 
Claims 3-10 collectively depend on claim 1.
From claim 11, a method for manufacturing a backlight module comprising the thermal conductivity coefficient of the thermal buffer member of the one or more buffer members adjacent to the light source in the direction perpendicular to a light exiting surface of the backlight module being less than that of the thermal buffer member of the one or more thermal buffer members away from the light source. 
Claims 13-19 collectively depend on claim 11.
Amendment of the title is acknowledged and acceptable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

March 10, 2021
AC